Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “peripheral transistors on formed with a first semiconductor substrate; a first stack structure block comprising first stack structures arranged side by side in a first direction on a second semiconductor substrate; a contact plug penetrating extending fully through the separation structure, the cell array structure includes a first metal pad and the peripheral circuit structure includes a second metal pad, and a first surface of the first metal pad is in direct contact with a first surface of the second metal pad”. 

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “peripheral transistors on formed with a first semiconductor substrate; and a first stack structure block comprising first stack structures arranged side by side in a first direction on a second semiconductor substrate; a first contact plug penetrating extending fully through the separation structure and the second substrate; a second contact plug penetrating extending fully through the separation structure and electrically connected to the second semiconductor substrate; and a connection line electrically connecting the first contact plug and the second contact plug, the peripheral circuit structure includes a plurality of second metal pads, and first surfaces of the plurality of first metal pads are in direct contact with first surfaces the plurality of second metal pads, respectively”. 

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “peripheral transistors on provided with a first semiconductor substrate; and first stack structure block including a first end portion that is flat and vertically extends above the second semiconductor substrate from the bottom of the first stack structure block to the top of the first stack structure block and including a second end portion that is opposite to the first end portion in a second direction, the second direction being perpendicular to the first direction; first contact plugs penetrating extending fully through the separation structure and arranged along the first sidewall of the first end portion, the second end portion of the first stack structure block has a stair structure, a first surface of the first metal pad is in direct contact with a first surface of the second metal pad”. 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826